Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a system for printing and applying labels to a flow of objects where, regardless of whether the label printing unit is operating in the continuous printing mode or the intermittent printing mode, the control unit causes the object transporting device to continue transporting the individual objects in the object transporting direction, the transporting device consisting of a single conveyor belt.
Chitraker et al (US 2010/0314024), the closest prior art, teaches a label printing and applying system to a flow of objects comprising a labelling unit comprising a label printing unit, an object transporting device, an object detection sensor and a control unit. Chitraker does not teach or suggest a system for printing and applying labels to a flow of objects where, regardless of whether the label printing unit is operating in the continuous printing mode or the intermittent printing mode, the control unit causes the object transporting device to continue transporting the individual objects in the object transporting direction, the transporting device consisting of a single conveyor belt.
Klein et al (US 2002/0084014) discloses a label application system that comprises a plurality of sensors which detect the pitch between the products to be labeled as well as the location of those products. A supply web bearing labels is caused to pass over a peel tip which feeds the labels into a nip point which allows labels to be precisely matched with products traveling at a very high rate of speed. Klein does not teach or suggest a system for printing and applying labels to a flow of objects where, regardless of whether the label printing unit is operating in the continuous printing mode or the intermittent printing mode, the control unit causes the object transporting device to continue transporting the individual objects in the object transporting direction, the transporting device consisting of a single conveyor belt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746